Citation Nr: 0935942	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  06-27 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for left leg and foot 
disabilities, due to frostbite.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from November 1961 to 
November 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
RO in Muskogee, Oklahoma, which denied service connection.  

The appellant requested a personal hearing before a Member of 
the Board at the RO in his August 2006 substantive appeal.  
The appellant failed to report for his scheduled hearing in 
June 2008.  The request is deemed withdrawn.  The Board may 
proceed.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  The appellant's left leg and foot disabilities are due to 
occlusion of the common iliac artery and left external iliac 
artery.

2.  The appellant's arterial occlusion is not shown to be 
related to service or any incident of service, including 
frostbite, and did not manifest within one year of service. 


CONCLUSION OF LAW

A left leg and foot disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a 
letter dated in October 2005 satisfied the duty to notify 
provisions, excepting the disability rating or effective date 
elements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  Since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the appellant's current 
disability is related to service is his own lay statements.  
There is no specific evidence of the appellant's alleged 
inservice frostbite to include the area affected, extent or 
severity.  As discussed below, arterial occlusion is not 
among the recognized complications of cold injury residuals.  
The appellant's statements are so vague as to prevent any 
evaluation of the possibility of nexus.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  
The U.S. Court of Appeals for Veterans Claims has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Wells v. Principi, 326 F.3d 
1381, 1384 (Fed. Cir. 2003) (holding that the Secretary's 
obligations under § 5103A to provide a veteran with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  As there 
is no competent evidence of record demonstrating some causal 
connection, an examination is not warranted.  See McLendon, 
supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Service Connection

The appellant contends that he has a left leg and foot 
problem due to frostbite in service.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In June 2005, the appellant appeared at the VA Medical Center 
in Little Rock, Arkansas, complaining of left leg and foot 
disabilities.  The appellant had significant difficulty 
moving the leg, numbness, and absent pulses, with pain 
throughout the leg and ischemia in the foot.  The appellant 
was admitted and determined to have occlusion of the left 
common iliac artery and proximal left external iliac artery.  
The appellant underwent angiogram and stenting of the 
affected arteries with a graft taken from the right external 
iliac artery.  

The appellant's September 2005 claim for service connection 
alleges that the occlusion is due to frostbite he experienced 
in Germany in 1962.

With respect to cold injuries, VA has determined that 
continuity of symptomatology is not required to establish 
service connection for cold injury residuals.  See VBA 
Training Letter (TL) 00-07 (July 17, 2000).  According to the 
training letter, typically, there are symptoms for several 
days to two weeks after the cold injury, followed by a long 
latent period, after which, years later, late or delayed 
signs and symptoms may appear.  Id.  VBA training letters 
have also provided specific symptoms or conditions which are 
late effects of cold injuries.  See TL 02-01 (March 29, 2002) 
and TL 00-07 (July 17, 2000); see also 38 C.F.R. § 4.112, 
Code 7122 (2008).  These include disturbances of nail growth, 
recurrent fungal infections, pain and/or paresthesia, and/or 
numbness, and sensory neuropathy and/or disturbances of 
sensation, or degenerative changes.

The appellant made no further statement regarding his 
inservice frostbite than described above.  His service 
treatment records do not mention frostbite or cold injury.  

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The development of 
arterial occlusion is well beyond a lay observer.  There is 
no supporting evidence in the appellant's VA treatment 
records that point to a particular cause that might lead the 
appellant to believe it is the result of frostbite.  The 
Board cannot accept his statement as competent evidence. 

The Board finds that there is no competent evidence of a 
relationship between the appellant's arterial occlusion and 
service.  The appellant may competently report frostbite.  
Unfortunately, he is not competent to link the occlusion to 
frostbite.  No medical evidence is of record that would link 
the two.  The VBA training letters on cold injury residuals 
and the ratings schedule do not mention arterial 
complications as expected in such cases.  The Board finds 
that the preponderance of the evidence is against a 
relationship between the appellant's arterial occlusion and 
service, to include frostbite.  Service connection must be 
denied.  See Hickson, supra.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arteriosclerosis becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As shown 
above, the appellant's arterial occlusion did not become 
manifest until decades after service.  The appellant cannot 
benefit from this presumption.

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for left leg and foot 
disabilities is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


